Name: Commission Regulation (EC) No 1763/95 of 20 July 1995 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  international trade
 Date Published: nan

 No L 171 /36 EN Official Journal of the European Communities 21 . 7. 95 COMMISSION REGULATION (EC) No 1763/95 of 20 July 1995 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products HAS ADOPTED THIS REGULATION : Article 1 In Article 14(1 ) of Regulation (EC) No 1600/95, 'and for the first time during the first 10 days' is replaced by 'and for the first time during the first 30 days .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 538 /95 (2), and in particular Articles 13(3) and 16(4) thereof, Whereas Article 14(1 ) of Commission Regulation (EC) No 1600/95 f) sets a period of 10 days following the entry into force of that Regulation for submission of applica ­ tions for import licenses ; whereas because there was a delay in the availability of the Official Journal of the European Communities in which that Regulation was published it is necessary to extend that period by 20 addi ­ tional days ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 148 , 30 . 6 . 1995, p. 17. 3 OJ No L 151 , 1 . 7 . 1995, p. 12.